Citation Nr: 1545316	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-16 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $7,907.86, to include preliminary consideration of the validity of the debt.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 until his retirement in July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Committee on Waivers and Compromises of the Debt Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

Copies of August 16, 2007, December 28, 2007, and December 29, 2008 VA notice letters discussed by the December 2013 statement of the case are not located in the Veteran's paper claims file, but are contained in the Veteran's Virtual VA electronic file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed below, the Board finds that the appeal must be remanded for further development.

A September 2006 rating decision granted the Veteran service connection for a number of disabilities and granted the Veteran a 90 percent rating for disability compensation benefits effective from August 1, 2006.  The RO sent the Veteran a letter in September 2006 informing him of the award and informing him that he would receive an additional amount due to his spouse, "J."  

An August 2013 VA Form 21-0820 indicates that the Veteran informed VA that he had divorced "J" in August 2007, and that he had married "K" in January 2009.  In November 2013, VA informed the Veteran that VA had continued to pay him an additional disability benefit for his spouse "J" after the divorce, and that an overpayment had been created.  He was informed that an overpayment of $7,907.86 had been created.  The Veteran requested a waiver of the overpayment and appealed the denial of his request.  On his March 2014 substantive appeal the Veteran asserted that the overpayment should only be $2,300, rather than $7,907.86.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper  v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2015).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  To this end, the Board notes that the Veteran has asserted that the amount of the overpayment is incorrect.  Accordingly, for the sake of completeness, the preliminary matter of the validity of the debt must be addressed.

The December 2013 Statement of the Case (SOC) concerning the waiver of the overpayment did not notify the Veteran of the laws or regulations pertaining to the validity of the debt, or adjudicate the validity of the debt itself.  Since the issue of the validity of the debt has not been formally adjudicated by the AOJ, the Board may not consider it at this time in the first instance.  Therefore, this matter must be remanded for adjudication of the threshold question of whether the debt at issue was properly created.

The December 2013 statement of the case notes that the Veteran submitted a request for waiver and a Financial Status Report (FSR) in October 2013.  The November 2013 VA letter that denied the Veteran's request for waiver discusses the October 2013 FSR, noting that the Veteran reported an $1800 monthly surplus of income after expenses.  The request for waiver and the October 2013 FSR documents do not appear to be in the papers claims file or the Veteran's electronic claims files.  Moreover, in the substantive appeal, the Veteran reported that he was enclosing a copy of a corrected VA Form 5655.  This document also is not of record.  Copies of these documents should be associated with the claims file if possible.

The December 2013 statement of the case indicates that VA sent a June 1, 2012 notice letter to the Veteran regarding addition of his current spouse, "K" to his benefits.  A copy of this letter is not of record and a copy should be associated with the claims file if possible.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the preliminary issue of whether the overpayment of compensation was properly created.  If it is determined that any or all of the overpayment at issue was improperly created, action should be taken to rectify the error.   

2.  If the overpayment is found to be valid and properly created, take further action as set forth below.

3.  Associate the following documents with the record:

a.  a copy of the June 1, 2012 VA letter about adding the Veteran's current spouse to calculation of his compensation benefits;

b.  a copy of the Veteran's October 2013 request for a waiver and his October 2013 Financial Status Report; and

c.  a copy of the corrected Financial Status Report that the Veteran referenced in the Substantive Appeal. 

If the documents referenced in b. and c. above cannot be located, request that the Veteran submit copies.

4.  The AOJ should request that the Veteran complete and submit a new VA Form 5655, Financial Status Report.

5.  If the determination is unfavorable with regard to (a) the validity of the debt and/or (b) the request for waiver of overpayment, issue a supplemental statement of the case (SSOC) to the Veteran and his representative addressing all pertinent laws, regulations, and evidence of record.  If waiver of recovery of the overpayment is denied, the SSOC should include discussion of the monthly income and expense reports submitted by the Veteran, including a budget statement submitted by the Veteran in November 2013 which shows expenses exceeding income.  The appeal should thereafter be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

